DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/112305 A2 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided by Applicant) in view of JP 2002210659 A2 to Chugoku Sarin Kigyo Kofun Yugenkoshi (hereinafter “Chugoku”) and United States Pre-Grant Patent Application Publication No. 2011/0289854 A1 to Moren et al. (hereinafter “Moren”).

Referring to Applicant’s independent claim 1, 3M teaches a method of making a patterned abrasive layer on a resin coated backing (See Abstract of 3M) comprising the steps of: providing a production tool having a dispensing surface with cavities (page 12, ll. 23-25; page 13, ll. 11-13; page 15, ll. 5-27; FIGS. 4C and 5C; the apertures of the precision apertured screens of 3M are equivalent to Applicant’s claim term “cavity”), each cavity having a cavity longitudinal axis perpendicular to the dispensing surface and a depth, D, along the cavity longitudinal axis (page 12, ll. 23-25; page 13, ll. 11-13; page 15, ll. 5-27; page 16, ll. 14-29; page 17, ll. 19-22; FIGS. 4C and 5C; Examples 1-4; as illustrated in the FIGS., each aperture necessarily exhibits and possesses a ‘longitudinal axis perpendicular to the dispensing surface’ and ‘ a depth D, along the cavity longitudinal axis’ as 3M teaches shaped abrasive particles are 
Although 3M teaches the disc, sheet or belt is moved through the apparatus in a direction of travel indicated by the arrows shown in FIGS. 2A, 2B through 5A, 5B (page 11, ll. 14-22 of 3M), 3M does not teach explicitly “the production tool is guided through a coated abrasive article maker and moving along a web path” according to Applicant’s claim language.


As 3M teaches the shaped abrasive particles are retained within the two precision apertured screens are sufficient to secure together the two screens after having removed mechanical locking mechanism (page 18, ll. 10-21 of 3M), the shaped abrasive particles necessarily have a surface that is exposed, that is, a surface of the particle above the surface of the precision apertured screen, and eventually makes contact with the make resin coated surface of the fiber disc disclosed therein.  The apertures of the precision apertured screens necessarily have a depth D that is a value of approximately L or less as a surface of the shaped abrasive particles must necessarily be exposed in order to make contact with the make resin coated surface of the fiber disc disclosed therein. For these reasons, 3M teaches the step of “selecting elongated abrasive particles having a length, L, along a longitudinal particle axis greater than a width, W, along a transverse axis perpendicular to the longitudinal particle axis, wherein the depth, D, of the cavities is approximately L or less” (page 16, ll. 14-29; page 17, ll. 19-29 of 3M). The aperture depth taught by 3M overlaps Applicant’s claimed range of “between 0.5L to 2L.”  MPEP 2144.05 [R-08.2017] (I)
Although 3M teaches filling greater than 90 percent of the apertures with shaped abrasive particles (page 17, ll. 22-29 of 3M), 3M does not teach explicitly the steps of “supplying an excess of the elongated abrasive particles to the dispensing surface such that more elongated abrasive particles are provided than the number of cavities” and “removing a remaining fraction of the excess elongated abrasive particles not disposed within a cavity after the filling step from the dispensing surface” according to Applicant’s claim language. 

There is a reasonable expectation that when 3M teaches filling greater than 90 percent of the apertures with shaped abrasive particles (page 17, ll. 22-29 of 3M) the amount of shaped abrasive particles present can be in excess of the number of apertures present based on Chugoku’s teachings (pars. [0016-17] of Chugoku). Chugoku teaches excess abrasive particles can be utilized such that those abrasive particles not utilized, that is, are in excess, are removed (pars. [0016-17] of Chugoku). Chugoku demonstrates utilizing excess abrasive particles and removing excess abrasive particles is known in the art (pars. [0016-17] of Chugoku). Should 3M’s teaching “greater than 90 percent” mean all the apertures are filled and an excess amount of shaped abrasive particles are present (page 17, ll. 22-29 of 3M), Chugoku teaches the remaining excess amount of abrasive particle can be removed (pars. [0016-17] of Chugoku). For this reason, there is a reasonable expectation 3M at least suggests, if not teaches, the teaching 
Lastly, after “removing a remaining fraction of the excess elongated abrasive particles not disposed within a cavity after the filling step from the dispensing surface” as taught by 3M as modified by Chugoku (pars. [0016-17] of Chugoku), the production tool moves along the web path to align the resin coated backing with the dispensing surface with the resin layer facing the dispensing surface (page 15, l. 28 – page 16, l. 5; page 18, ll. 9-21 of 3M).

Referring to Applicant’s claim 3, the step of “moving the elongated abrasive particles around on the dispensing surface with a filling assist member after the supplying step to direct the elongated abrasive particles into the cavities” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. In Examples 1-4 disclosed therein, 3M teaches a quantity of the shaped abrasive particles was applied to the surface of the indexed screen stack opposite the tape covered bottom screen surface and the indexed screen stack was gently tapped from the bottom (page 17, ll. 23-25; Examples 1-4 of 3M). 3M teaches the indexed apertures were soon 

Referring to Applicant’s claim 4, the teaching that “the dispensing surface is positioned to allow the force of gravity to slide the elongated abrasive particles into the cavities during the filling step and the dispensing surface is inverted during the transferring step to allow the force of gravity to slide the elongated abrasive particles out of the cavities” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches a coated backing having a make layer is positioned parallel to the first precision aperture screen surface containing the plurality of formed abrasive particles with the make layer facing the formed abrasive particles in the apertures (page 15, ll. 28-30 of 3M). Thereafter, 3M teaches the coated backing and the first precision aperture screen are brought into contact to adhere the formed abrasive particles to the make layer (page 15, ll. 30-32 of 3M). 3M teaches the retaining member is released such as 

Referring to Applicant’s claim 5, 3M as modified by Chugoku and Moren teaches the transferring step comprises pushing the elongated abrasive particles with a contacting member to move the elongated abrasive particles laterally along the longitudinal cavity axis (page 18, ll. 9-21; Examples 1-4 of 3M).

Referring to Applicant’s claim 6, the step of “transferring step comprises blowing air into the cavities to move the elongated abrasive particles laterally along the longitudinal cavity axis” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches a coated backing having a make layer is positioned parallel to the first precision aperture screen 

Referring to Applicant’s claim 7, the teaching that “the transferring step comprises vibrating the production tool” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches a coated backing having a make layer is positioned parallel to the first precision aperture screen surface containing the plurality of formed abrasive particles with the make layer facing the formed abrasive particles in the apertures (page 15, ll. 28-30 of 3M). Thereafter, 3M teaches the coated backing and the first precision aperture screen are brought into contact to adhere the formed abrasive particles to the make layer (page 15, ll. 30-32 of 3M). 3M 

Referring to Applicant’s claim 8, the teaching that the “cavities taper inward when moving along the longitudinal cavity axis from the dispensing surface” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches the suitable shaped abrasive particles for use therein include ‘dual tapered shaped abrasive particles’ of U.S. patent application 61/266,000 filed on December 2, 2009 (page 8, ll. 20-27 of 3M). As 3M teaches utilizing dual tapered shaped abrasive particles (page 8, ll. 20-27 of 3M), the apertures of the precision apertured screens can necessarily exhibit and possess sidewalls that ‘taper inwards’ to accommodate dual tapered shaped abrasive particles. For this reason, the teaching that the “cavities taper inward when moving along the longitudinal cavity axis from the dispensing surface” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 

Referring to Applicant’s claim 9, 3M as modified by Chugoku and Moren teaches the cavities have a cavity outer perimeter surrounding the longitudinal cavity axis and the elongated abrasive particles have an abrasive particle outer perimeter surrounding the longitudinal particle axis and the shape of the cavity outer perimeter matches the shape of the abrasive particle outer perimeter (page 12, ll. 23-25; page 13, ll. 11-13; page 15, ll. 5-27; page 16, ll. 14-29; page 17, ll. 19-22; FIGS. 4C and 5C; Examples 1-4 of 3M).

Referring to Applicant’s claim 10, 3M as modified by Chugoku and Moren teaches the elongated abrasive particles comprise equilateral triangles and the width of the elongated abrasive particles along the longitudinal particle axis is nominally the same (page 16, ll. 14-29 of 3M).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's dependent claim 2 recites "wherein the depth, D, is between 1.1L to 1.5L and the elongated abrasive particles disposed in the cavities reside in the production tooling beneath the dispensing surface."
When reading the disclosure of 3M, the surface of the shaped abrasive particles dispensed within the apertures of the precision apertured screens disclosed therein are exposed so as to permit contact with tape and remain in a fixed position prior to making contact with the coated backing (page 15, ll. 16-32 of 3M).  Hence, the shaped abrasive particles of 3M reside in 
For this reason, there is no obvious reason to modify the teachings of 3M and teach "wherein the depth, D, is between 1.1L to 1.5L and the elongated abrasive particles disposed in the cavities reside in the production tooling beneath the dispensing surface" according to Applicant's dependent claim 2.

Response to Arguments
Applicant's remarks filed November 3, 2020 have been fully considered but they are not persuasive.
In response to the rejection of the pending claims under 35 USC 103, Applicant asserts independent claim 1 recites the production tool is guided through a coated abrasive article maker via moving along a web path.  In contrast, Applicant asserts the Office action mailed June 8, 2020 discusses the coated backing of the Moren reference and nothing connects Moren’s teachings to the claimed moving production tool.  Next, Applicant asserts the prior art conveyor belt taught by 3M is not a coated backing, but rather carries abrasive particles before said particles are deposited electrostatically onto a coated backing.  Applicant asserts further the Office’s characterization of the coated backing of Moren as being akin to the conveyor belt of 3M is a technical error.  Next, Applicant asserts the conveyor belt(s) utilized by the prior art coted abrasive article maker of 3M isn’t relevant or applicable.  Applicant asserts further 3M does not disclose a moving web path in connection with its precision screen apparatus/process.  Lastly, Moren is an example of a conventional prior art coated abrasive article making process 
Examiner disagrees.  Applicant’s remarks overlook the reasoning set forth in the Official action mailed June 8, 2020.  Applicant does not acknowledge the proposed modification of 3M’s teachings using the teachings of Moren.  As discussed in said Official action, the production tool of 3M is guided through a coated abrasive article maker and moved along a conveyor belt travelling in the direction shown by the arrow in FIGS. 2A-5B (page 7, ll. 10-13; page 11, ll. 14-22; page 14, ll. 22-32 of 3M).  Like 3M, Moren also teaches employing a coated abrasive article maker through which the backing is moved and, more specifically, teaches the backing is moved along a web path (par. [0021]; FIG. 1 of Moren).  Given both 3M and Moren teach utilizing an apparatus such as a coated abrasive article maker, the substitution of a part such as a conveyor belt with that of a web path is well within the skill of a person having ordinary skill in the art before the effective filing date of the present application.  Contrary to Applicant’s remarks, a connection between the teachings of 3M and Moren has been demonstrated.  And, when reviewing the reasoning set forth in the Official action mailed June 8, 2020, the Office did not equate the coated backing of Moren with the conveyor belt of 3M.  To the contrary, the Office indicated the web path, not the coated backing, of Moren was equivalent to the conveyor belt of 3M.  Next, while 3M doesn’t teach utilizing a web path, the Official action mailed June 8, 2020 sets forth reasoning why a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of 3M using the teachings of Chugoku and Moren.  Lastly, Applicant’s assertion that Moren is an example of a 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731